
	
		I
		111th CONGRESS
		1st Session
		H. R. 4257
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Ms. Titus (for
			 herself, Ms. Giffords, and
			 Mr. Heinrich) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the Energy Policy Act of 2005 relating to
		  contracts for Federal purchases of renewable energy.
	
	
		1.Contracts for Federal
			 purchases of renewable energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Contracts for
				Renewable EnergyNotwithstanding section 501(b)(1)(B) of
				title 40, United States Code, a contract for the acquisition of renewable
				energy for the Federal Government may be made for a period of not more than 30
				years.
					.
			
